UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (36.6%) (a) Shares Value Basic materials (0.8%) Bemis Co., Inc. 18,390 $757,484 International Flavors & Fragrances, Inc. 12,871 1,038,432 Packaging Corp. of America 19,235 1,034,651 PPG Industries, Inc. 15,369 2,465,802 Sherwin-Williams Co. (The) 11,182 1,947,569 Sigma-Aldrich Corp. 7,717 644,833 Capital goods (1.4%) Ball Corp. 24,042 1,076,841 Boeing Co. (The) 16,490 1,733,099 General Dynamics Corp. 22,091 1,885,246 Lockheed Martin Corp. 10,697 1,284,924 Northrop Grumman Corp. 18,445 1,698,046 Raytheon Co. 24,430 1,755,051 Rockwell Collins, Inc. 9,406 669,425 Roper Industries, Inc. 7,863 990,423 United Technologies Corp. 15,218 1,606,564 Communication services (1.1%) AT&T, Inc. 71,663 2,527,554 CenturyLink, Inc. 30,336 1,087,546 IAC/InterActiveCorp. 27,509 1,392,230 SBA Communications Corp. Class A (NON) 7,928 587,386 Verizon Communications, Inc. 90,017 4,454,041 Conglomerates (2.5%) 3M Co. 40,587 4,766,131 Danaher Corp. 38,792 2,612,253 General Electric Co. 69,335 1,689,694 Marubeni Corp. (Japan) 713,000 4,966,459 Mitsubishi Corp. (Japan) 266,000 4,860,321 Mitsui & Co., Ltd. (Japan) 341,400 4,585,242 Consumer cyclicals (5.6%) Advance Auto Parts, Inc. 7,516 619,995 Amazon.com, Inc. (NON) 17,004 5,121,944 AutoZone, Inc. (NON) 3,146 1,411,233 Dillards, Inc. Class A 10,567 892,172 Dollar General Corp. (NON) 17,018 930,374 Dollar Tree, Inc. (NON) 20,763 1,113,935 Ecolab, Inc. 31,064 2,862,236 Equifax, Inc. 10,516 664,927 Home Depot, Inc. (The) 69,123 5,462,790 Kimberly-Clark Corp. 32,947 3,255,163 Macy's, Inc. 13,423 648,868 MasterCard, Inc. Class A 8,667 5,292,156 McGraw-Hill Cos., Inc. (The) 22,381 1,384,488 MSC Industrial Direct Co., Inc. Class A 4,866 393,903 O'Reilly Automotive, Inc. (NON) 10,251 1,284,040 Omnicom Group, Inc. 22,772 1,463,556 Paychex, Inc. 52,638 2,076,042 PetSmart, Inc. 10,351 757,900 Priceline.com, Inc. (NON) 3,372 2,952,759 Ross Stores, Inc. 17,651 1,190,913 Scripps Networks Interactive Class A 9,195 650,730 Target Corp. 42,228 3,008,744 Time Warner, Inc. 60,350 3,757,391 Towers Watson & Co. Class A 6,233 525,006 Tractor Supply Co. 7,400 896,362 Verisk Analytics, Inc. Class A (NON) 12,657 814,605 Viacom, Inc. Class B 36,405 2,649,191 Wal-Mart Stores, Inc. 3,383 263,671 Consumer staples (4.4%) Altria Group, Inc. 85,931 3,012,741 Church & Dwight Co., Inc. 13,529 861,797 Coca-Cola Co. (The) 17,968 720,157 Colgate-Palmolive Co. 51,472 3,081,628 Dunkin' Brands Group, Inc. 9,934 429,149 General Mills, Inc. 58,450 3,039,400 Hershey Co. (The) 18,496 1,754,716 ITOCHU Corp. (Japan) 483,000 5,751,997 JM Smucker Co. (The) 8,667 975,211 Kellogg Co. 27,269 1,806,299 Kraft Foods Group, Inc. 16,912 956,881 McDonald's Corp. 14,268 1,399,405 Panera Bread Co. Class A (NON) 3,280 547,924 PepsiCo, Inc. 30,442 2,543,124 Philip Morris International, Inc. 23,392 2,086,098 Procter & Gamble Co. (The) 21,668 1,739,940 Reynolds American, Inc. 36,359 1,797,225 Starbucks Corp. 48,216 3,434,908 Sumitomo Corp. (Japan) 398,200 5,335,903 Energy (3.0%) Chevron Corp. 62,962 7,926,286 ConocoPhillips 31,075 2,015,525 Diamond Offshore Drilling, Inc. 10,567 712,638 EQT Corp. 13,212 1,142,838 Exxon Mobil Corp. 117,631 11,027,905 Noble Energy, Inc. 14,690 917,978 Oceaneering International, Inc. 12,262 994,326 Phillips 66 33,609 2,066,954 Spectra Energy Corp. 42,566 1,531,950 Financials (5.4%) Alleghany Corp. (NON) 3,911 1,579,575 Allied World Assurance Co. Holdings AG 10,020 948,393 American Express Co. 26,636 1,964,938 Arch Capital Group, Ltd. (NON) 16,596 898,673 Arthur J Gallagher & Co. 28,853 1,280,496 Bank of Hawaii Corp. 37,833 2,105,028 Berkshire Hathaway, Inc. Class B (NON) 9,834 1,139,466 BlackRock, Inc. 4,650 1,311,114 Chubb Corp. (The) 29,311 2,535,402 Cullen/Frost Bankers, Inc. 39,954 2,878,286 Discover Financial Services 74,624 3,694,633 Essex Property Trust, Inc. (R) 3,383 545,644 Everest Re Group, Ltd. 11,986 1,600,491 Federal Realty Investment Trust (R) 5,483 577,524 Health Care REIT, Inc. (R) 18,813 1,213,250 IntercontinentalExchange, Inc. (NON) 12,579 2,295,039 JPMorgan Chase & Co. 22,935 1,278,168 Northern Trust Corp. 36,570 2,140,808 PartnerRe, Ltd. 15,007 1,343,727 People's United Financial, Inc. 224,360 3,365,400 Public Storage (R) 10,039 1,598,410 Rayonier, Inc. (R) 11,135 650,729 RenaissanceRe Holdings, Ltd. 13,054 1,135,306 Simon Property Group, Inc. (R) 17,862 2,858,992 T. Rowe Price Group, Inc. 38,159 2,871,082 Tanger Factory Outlet Centers (R) 9,512 308,474 Validus Holdings, Ltd. 26,865 951,827 Visa, Inc. Class A 22,196 3,928,913 Wells Fargo & Co. 29,280 1,273,680 Health care (4.4%) Abbott Laboratories 52,607 1,926,994 AbbVie, Inc. 53,662 2,440,548 AmerisourceBergen Corp. 35,336 2,059,029 Amgen, Inc. 27,797 3,010,137 Becton, Dickinson and Co. 13,845 1,436,003 Bristol-Myers Squibb Co. 61,095 2,641,748 C.R. Bard, Inc. 12,373 1,417,946 Cardinal Health, Inc. 45,028 2,255,453 Eli Lilly & Co. 37,415 1,987,111 Henry Schein, Inc. (NON) 13,845 1,437,526 Johnson & Johnson 21,985 2,055,598 McKesson Corp. 27,879 3,419,638 Merck & Co., Inc. 98,827 4,760,496 Perrigo Co. 4,390 546,072 Pfizer, Inc. 229,890 6,719,684 Quest Diagnostics, Inc. 22,407 1,306,552 Ventas, Inc. (R) 20,613 1,355,099 Technology (6.3%) Analog Devices, Inc. 35,734 1,763,830 Apple, Inc. 52,915 23,944,037 Avago Technologies, Ltd. 36,732 1,347,330 Google, Inc. Class A (NON) 5,488 4,871,149 Harris Corp. 12,684 723,876 Honeywell International, Inc. 47,671 3,955,740 IBM Corp. 37,493 7,312,635 Intuit, Inc. 37,459 2,394,379 L-3 Communications Holdings, Inc. 8,559 797,271 Linear Technology Corp. 36,253 1,470,422 Maxim Integrated Products, Inc. 43,865 1,254,539 Microsoft Corp. 65,523 2,085,597 Motorola Solutions, Inc. 30,336 1,663,323 Texas Instruments, Inc. 82,441 3,231,686 Xilinx, Inc. 38,053 1,776,695 Transportation (0.7%) C.H. Robinson Worldwide, Inc. 13,740 819,179 Copa Holdings SA Class A (Panama) 3,606 501,847 J. B. Hunt Transport Services, Inc. 8,796 659,084 Southwest Airlines Co. 65,809 910,138 United Parcel Service, Inc. Class B 43,999 3,819,113 Utilities and power (1.0%) Consolidated Edison, Inc. 43,337 2,595,886 DTE Energy Co. 34,993 2,474,005 Kinder Morgan, Inc. 32,975 1,245,136 Pinnacle West Capital Corp. 20,999 1,236,841 SCANA Corp. 28,536 1,481,304 Total common stocks (cost $273,922,183) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, September 1, 2043 $9,000,000 $9,360,000 U.S. Government Agency Mortgage Obligations (18.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,772,532 2,854,516 3 1/2s, with due dates from August 1, 2042 to April 1, 2043 6,814,114 6,865,478 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, August 1, 2043 3,000,000 3,267,188 4s, TBA, September 1, 2043 35,000,000 36,240,040 4s, TBA, August 1, 2043 46,000,000 47,771,718 3 1/2s, with due dates from November 1, 2042 to June 1, 2043 (FWC) 21,824,305 21,921,748 3 1/2s, TBA, August 1, 2043 40,000,000 40,315,624 3s, TBA, August 1, 2043 16,000,000 15,511,250 Total U.S. government and agency mortgage obligations (cost $184,397,308) CORPORATE BONDS AND NOTES (14.7%) (a) Principal amount Value Basic materials (0.9%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $209,412 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 89,250 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 650,000 705,250 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 202,577 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,000,000 1,065,000 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,500,000 1,590,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,215,000 1,230,188 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,105,000 1,149,200 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 515,000 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 345,605 SGL Carbon SE company guaranty sr. sub. FRN notes Ser. EMTN, 1.453s, 2015 (Germany) EUR 150,000 194,222 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $1,000,000 988,833 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) EUR 100,000 133,668 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) $230,000 257,727 Capital goods (1.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 1,400,000 1,473,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,981,875 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 129,610 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 154,751 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 370,101 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 154,928 General Cable Corp. company guaranty sr. unsec. unsub. FRN notes 2.649s, 2015 125,000 123,125 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 216,678 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $445,000 480,600 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,155,000 1,198,313 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 1,250,000 1,296,875 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) EUR 245,000 331,640 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) $850,000 890,375 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 282,661 Communication services (2.5%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 200,900 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,550,410 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 269,080 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 424,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 390,000 413,400 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 735,000 698,373 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 263,000 291,781 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 250,000 267,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,250,000 1,303,125 DISH DBS Corp. company guaranty notes 7s, 2013 220,000 221,760 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 549,450 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 136,825 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,000,000 1,052,500 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 731,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,250,000 1,387,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 500,000 550,000 Lynx I Corp. 144A sr. notes 6s, 2021 GBP 540,000 842,012 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 $1,500,000 1,530,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 837,000 839,093 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,120,000 1,075,200 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 328,160 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,586,250 Telefonica Emisiones SAU company guaranty notes 6.421s, 2016 (Spain) 140,000 154,051 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 192,838 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 115,000 159,133 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 165,000 225,906 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 $555,000 606,179 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 607,084 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 937,453 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 332,832 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,775,000 1,952,500 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 110,000 152,302 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 432,600 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,117,500 Consumer cyclicals (1.3%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 570,000 457,425 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 860,000 893,863 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 475,000 473,813 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 163,000 165,640 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 526,250 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 312,000 337,740 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 477,000 491,310 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 181,407 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 500,000 513,750 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 391,271 533,540 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) $1,000,000 1,052,500 Navistar International Corp. sr. notes 8 1/4s, 2021 1,250,000 1,271,875 News America, Inc. company guaranty sr. unsec. notes 4 1/2s, 2021 263,000 281,830 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 57,693 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,482,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 645,000 664,350 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 547,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 395,000 437,463 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 300,004 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 486,184 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 333,500 346,840 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 635,711 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 171,720 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 413,247 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 377,124 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 167,107 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 671,125 CVS Corp. sr. unsec. notes 5 3/4s, 2017 113,000 130,357 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 196,000 226,508 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,040,167 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $163,000 188,967 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,750,000 1,890,000 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 500,000 535,000 Mondelez International, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 622,000 666,579 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 475,755 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 228,540 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 274,874 Energy (1.9%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 192,196 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 155,622 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 124,771 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,092,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 445,000 492,838 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 714,113 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,006,250 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 551,246 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,000,000 1,005,000 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 238,577 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 527,855 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 1,515,000 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 110,000 115,500 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,215,625 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 295,475 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,000,000 975,000 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,805,000 1,704,714 Samson Investment Co. 144A sr. unsec. notes 10s, 2020 2,500,000 2,650,000 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 480,602 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 2,035,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 230,491 Financials (2.8%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 204,639 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,083,416 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 615,640 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 361,391 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,350,758 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 265,000 265,530 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 373,758 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 214,029 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.3s, 2018 717,000 698,561 Capital One Financial Corp. 144A sr. unsec. notes 3 1/2s, 2023 289,000 273,836 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 520,000 552,500 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 218,000 278,130 Credit Suisse of New York sr. unsec. notes 5 1/2s, 2014 818,000 847,856 Deutsche Bank AG London sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 414,410 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,190,000 1,264,375 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 2,050,000 2,389,206 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,821,402 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 645,000 736,913 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 435,000 491,857 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,000,000 1,056,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 727,125 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,828,655 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 200,000 208,000 Metropolitan Life Global Funding I 144A notes 3s, 2023 260,000 247,749 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 400,000 425,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 610,000 611,525 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 167,000 174,139 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 351,109 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 230,000 228,832 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 264,528 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 260,802 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 271,859 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 270,000 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes 6 1/4s, 2035 (Russia) 500,000 528,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,608,750 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,530,793 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 240,198 Health care (1.8%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 224,085 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,969,000 2,008,380 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 228,369 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,000,000 2,040,000 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 187,526 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 631,333 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $500,000 561,250 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 525,000 582,750 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 270,281 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 54,125 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 671,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,452,550 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 565,000 593,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 939,460 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 316,315 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 273,982 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 668,367 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) EUR 260,000 354,365 Service Corp. International/US sr. notes 7s, 2017 $185,000 204,888 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 1,250,000 1,300,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 713,213 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 230,135 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,515,050 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 102,151 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 133,000 135,660 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 335,775 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 1,500,000 1,713,750 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 332,161 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 500,000 522,500 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,000,000 1,083,750 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 270,764 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 454,107 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 397,635 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 240,512 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,000,000 1,035,000 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,000,000 1,042,500 United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 200,403 Utilities and power (0.9%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 175,500 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,160,000 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 135,824 Calpine Corp. 144A sr. notes 7 1/4s, 2017 315,000 329,175 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 185,039 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 116,406 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 593,051 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 510,000 523,909 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 518,096 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 585,000 563,063 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 269,125 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,000,000 1,140,000 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 521,043 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 131,153 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 188,214 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 298,936 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 184,779 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 239,806 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 210,553 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 125,000 165,018 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 276,692 Total corporate bonds and notes (cost $133,988,221) MORTGAGE-BACKED SECURITIES (14.3%) (a) Principal amount Value Agency collateralized mortgage obligations (5.8%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.457s, 2034 $541,364 $713,842 IFB Ser. 3859, Class SG, IO, 6.509s, 2039 5,309,945 797,288 IFB Ser. 3860, Class SP, IO, 6.409s, 2040 3,087,712 473,130 IFB Ser. 3856, Class PS, IO, 6.409s, 2040 1,426,840 176,406 IFB Ser. 3861, Class PS, IO, 6.409s, 2037 1,407,811 211,974 IFB Ser. 3708, Class SQ, IO, 6.359s, 2040 5,439,474 936,677 IFB Ser. 3907, Class KS, IO, 6.359s, 2040 2,475,632 419,418 IFB Ser. 3708, Class SA, IO, 6.259s, 2040 8,801,462 1,420,556 IFB Ser. 3934, Class SA, IO, 6.209s, 2041 2,313,945 445,689 IFB Ser. 3232, Class KS, IO, 6.109s, 2036 1,147,550 119,058 IFB Ser. 3116, Class AS, IO, 5.909s, 2034 1,517,145 118,380 IFB Ser. 3964, Class SA, IO, 5.809s, 2041 7,523,529 1,092,642 IFB Ser. 3852, Class NT, 5.809s, 2041 2,847,206 2,794,135 IFB Ser. 3752, Class PS, IO, 5.809s, 2040 2,444,618 375,493 IFB Ser. 308, Class S1, IO, 5.751s, 2043 5,036,000 1,141,158 Ser. 3687, Class CI, IO, 5s, 2038 2,423,074 297,311 Ser. 3632, Class CI, IO, 5s, 2038 341,443 26,656 Ser. 3626, Class DI, IO, 5s, 2037 144,146 4,311 Ser. 304, Class C27, IO, 4 1/2s, 2042 3,034,904 544,522 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,670,869 497,049 Ser. 3747, Class HI, IO, 4 1/2s, 2037 311,459 36,474 Ser. 4116, Class MI, IO, 4s, 2042 5,399,224 947,160 Ser. 3751, Class MI, IO, 4s, 2034 137,624 2,377 Ser. 304, Class C53, IO, 4s, 2032 3,841,387 570,907 Ser. 4245, Class AS, IO, 3 1/2s, 2043 (FWC) 5,737,000 1,254,969 Ser. BC-4604, Class SA, IO, 3 1/2s, 2043 (FWC) 5,590,000 1,201,850 Ser. 304, IO, 3 1/2s, 2027 2,758,812 319,801 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,033,475 238,079 Ser. 4158, Class TI, IO, 3s, 2042 8,634,975 1,219,690 Ser. 4165, Class TI, IO, 3s, 2042 7,212,596 1,003,993 Ser. 4183, Class MI, IO, 3s, 2042 2,913,825 398,903 Ser. T-8, Class A9, IO, 0.468s, 2028 239,560 2,545 Ser. T-59, Class 1AX, IO, 0.275s, 2043 555,171 7,005 Ser. T-48, Class A2, IO, 0.212s, 2033 816,651 8,071 FRB Ser. T-54, Class 2A, IO, zero %, 2043 331,709 52 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.55s, 2035 88,873 145,964 IFB Ser. 05-122, Class SE, 22.435s, 2035 288,454 411,231 IFB Ser. 11-4, Class CS, 12.52s, 2040 1,587,481 1,871,881 IFB Ser. 12-96, Class PS, IO, 6.51s, 2041 3,823,952 698,866 IFB Ser. 12-75, Class SK, IO, 6.46s, 2041 2,986,323 589,082 IFB Ser. 12-75, Class KS, IO, 6.36s, 2042 1,861,616 344,995 IFB Ser. 404, Class S13, IO, 6.21s, 2040 139,478 24,326 IFB Ser. 10-35, Class SG, IO, 6.21s, 2040 3,299,650 551,141 IFB Ser. 12-132, Class SB, IO, 6.01s, 2042 2,523,047 347,625 Ser. 397, Class 2, IO, 5s, 2039 94,216 15,693 Ser. 398, Class C5, IO, 5s, 2039 438,673 59,309 Ser. 10-13, Class EI, IO, 5s, 2038 333,075 14,448 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,590,381 370,132 Ser. 13-44, Class PI, IO, 4s, 2043 1,748,236 294,742 Ser. 12-124, Class UI, IO, 4s, 2042 5,937,380 1,081,197 Ser. 12-96, Class PI, IO, 4s, 2041 1,861,869 301,567 Ser. 406, Class 2, IO, 4s, 2041 379,472 71,455 Ser. 406, Class 1, IO, 4s, 2041 203,537 39,283 Ser. 409, Class C16, IO, 4s, 2040 874,145 166,822 Ser. 417, Class C19, IO, 3 1/2s, 2033 4,210,671 649,622 Ser. 13-6, Class BI, IO, 3s, 2042 5,657,778 649,513 Ser. 13-35, Class IP, IO, 3s, 2042 (F) 4,010,468 494,799 Ser. 13-23, Class PI, IO, 3s, 2041 5,455,596 623,084 Ser. 13-55, Class MI, IO, 3s, 2032 3,694,295 530,575 Ser. 03-W10, Class 1, IO, 1.252s, 2043 333,864 12,350 Ser. 98-W2, Class X, IO, 0.86s, 2028 1,541,858 89,621 Ser. 98-W5, Class X, IO, 0.809s, 2028 445,192 20,034 Ser. 03-W1, Class 2A, IO, zero %, 2042 699,564 55 Ser. 08-36, Class OV, PO, zero %, 2036 39,417 33,124 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 8,218,156 1,232,732 IFB Ser. 13-91, Class SP, IO, 6.108s, 2042 4,708,517 915,242 IFB Ser. 12-149, Class LS, IO, 6.058s, 2042 5,632,948 929,436 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 6,380,524 1,049,596 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 1,682,366 303,877 IFB Ser. 13-87, Class SA, IO, 6.008s, 2043 4,873,329 803,773 IFB Ser. 10-120, Class SB, IO, 6.008s, 2035 367,857 35,071 IFB Ser. 13-99, Class SL, IO, 5.958s, 2043 3,586,000 669,542 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 3,511,601 594,338 IFB Ser. 12-77, Class MS, IO, 5.908s, 2042 2,840,687 697,417 IFB Ser. 10-158, Class SA, IO, 5.858s, 2040 2,030,271 344,862 IFB Ser. 10-151, Class SA, 5.858s, 2040 2,016,626 342,665 IFB Ser. 10-61, Class SJ, IO, 5.858s, 2040 1,044,870 167,848 IFB Ser. 10-89, Class SD, IO, 5.738s, 2040 1,447,683 233,442 IFB Ser. 11-70, Class SN, IO, 5.708s, 2041 1,610,000 401,695 IFB Ser. 11-70, Class SH, IO, 5.698s, 2041 1,892,718 471,003 IFB Ser. 10-15, Class AS, IO, 5.568s, 2040 6,779,706 981,023 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 9,539,651 1,493,089 IFB Ser. 10-42, Class DS, IO, 5.508s, 2040 7,438,617 1,134,397 IFB Ser. 10-115, Class BS, IO, 5.208s, 2040 2,231,811 325,978 Ser. 13-3, Class IT, IO, 5s, 2043 1,997,780 400,237 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 339,932 57,618 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 4,996,358 1,026,496 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 7,130,086 900,173 Ser. 13-24, Class PI, IO, 4s, 2042 2,278,638 434,491 Ser. 12-47, Class CI, IO, 4s, 2042 3,056,207 551,919 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,224,000 481,585 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 9,382,192 1,587,748 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,293,429 960,629 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,722,917 596,411 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 9,018,490 1,301,278 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,972,293 324,403 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,680,214 545,076 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 10,713,211 1,531,775 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.682s, 2027 118,593 889 Ser. 98-3, IO, 0.175s, 2027 72,857 1,070 Ser. 98-2, IO, 0.08s, 2027 62,740 451 Ser. 98-4, IO, zero %, 2026 93,472 2,300 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2045 1,129,456 197,655 Commercial mortgage-backed securities (5.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 710,000 714,012 Ser. 06-1, Class B, 5.49s, 2045 255,000 232,212 Ser. 06-6, Class A2, 5.309s, 2045 212,175 213,371 FRB Ser. 05-6, Class G, 5.185s, 2047 443,000 363,260 Ser. 05-4, Class C, 5.147s, 2045 495,000 435,600 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 221,088 Ser. 07-1, Class XW, IO, 0.323s, 2049 3,282,514 28,322 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.857s, 2042 3,433,787 21,193 Ser. 02-PB2, Class XC, IO, 0.407s, 2035 1,350,774 720 Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.229s, 2045 426,000 409,429 Banc of America Commercial Trust 144A FRB Ser. 08-1, Class C, 6.249s, 2051 584,000 486,238 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,034,700 Ser. 04-2, Class F, 4.992s, 2038 650,000 670,865 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.959s, 2042 169,000 183,326 FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 (F) 241,000 228,917 FRB Ser. 06-PW12, Class AJ, 5.754s, 2038 544,000 556,153 FRB Ser. 06-PW11, Class AJ, 5.435s, 2039 332,000 345,539 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 391,736 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 460,042 FRB Ser. 05-T20, Class C, 5.143s, 2042 324,000 312,077 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 260,206 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 1,010,000 999,799 FRB Ser. 06-PW11, Class C, 5.435s, 2039 200,000 191,000 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 700,084 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,486,000 1,300,993 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 262,000 250,538 Commercial Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.291s, 2046 299,000 249,114 Commercial Mortgage Trust FRB Ser. 07-C9, Class C, 5.8s, 2049 250,000 238,288 FRB Ser. 07-C9, Class D, 5.8s, 2049 350,000 322,805 Ser. 07-C9, Class AJ, 5.65s, 2049 627,000 653,898 Pass-Through Cerficiates, FRB Ser. 04-LB3A, Class E, 5.354s, 2037 693,000 699,861 FRB Ser. 05-LP5, Class D, 5.089s, 2043 359,000 369,171 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 301,000 252,775 FRB Ser. 13-CR6, Class D, 4.177s, 2046 320,000 285,475 FRB Ser. 13-CR8, Class D, 3.971s, 2046 450,000 361,766 FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 913,000 798,875 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 200,668 201,337 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 539,000 540,094 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 460,000 448,800 Ser. 03-C3, Class AX, IO, 1.301s, 2038 594,510 6 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 531,000 510,404 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 735,022 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.294s, 2045 258,000 242,520 FRB Ser. 06-C1, Class AJ, 5.292s, 2044 103,000 101,149 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 567,000 575,108 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.475s, 2040 2,310,000 2,310,000 Ser. 04-C3, Class B, 4.965s, 2041 233,000 200,089 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 295,008 FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 773,362 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 670,000 670,000 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.545s, 2038 299,000 301,056 Ser. 05-GG4, Class B, 4.841s, 2039 970,000 937,893 Ser. 05-GG4, Class AJ, 4.782s, 2039 313,000 310,749 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.285s, 2046 636,000 531,187 Ser. 06-GG8, Class X, IO, 0.555s, 2039 54,679,584 1,017,040 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 1,250,500 1,275,760 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 619,000 514,775 Ser. 07-LD12, Class A2, 5.827s, 2051 225,151 227,403 FRB Ser. 04-CB9, Class B, 5.647s, 2041 800,000 820,720 Ser. 06-LDP6, Class AJ, 5.565s, 2043 931,000 941,613 Ser. 02-C3, Class D, 5.314s, 2035 56,802 56,740 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 555,000 514,985 Ser. 03-C1, Class D, 5.192s, 2037 2,152,425 2,182,559 FRB Ser. 04-CBX, Class B, 5.021s, 2037 210,000 207,996 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 417,565 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 301,000 291,970 FRB Ser. 13-C10, Class D, 4.161s, 2047 309,000 250,510 Ser. 07-LDPX, Class X, IO, 0.291s, 2049 12,752,302 113,495 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 392,000 381,969 FRB Ser. 07-CB20, Class C, 6.171s, 2051 543,000 502,085 FRB Ser. 11-C3, Class E, 5.541s, 2046 262,000 266,271 FRB Ser. 11-C5, Class D, 5.314s, 2046 565,000 555,791 FRB Ser. 12-CBX, Class E, 5.188s, 2045 852,000 762,254 FRB Ser. 12-LC9, Class E, 4.428s, 2047 763,000 637,251 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.512s, 2040 (F) 175,665 172,125 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 905,000 899,661 FRB Ser. 06-C3, Class C, 5.704s, 2039 1,250,000 1,075,000 FRB Ser. 06-C6, Class C, 5.482s, 2039 377,000 351,477 Ser. 05-C7, Class C, 5.35s, 2040 324,000 332,262 Ser. 07-C2, Class XW, IO, 0.498s, 2040 1,893,042 36,941 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class J, 5.893s, 2037 1,000,000 1,011,300 FRB Ser. 03-C8, Class K, 5.893s, 2037 1,441,000 1,446,044 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.253s, 2051 328,000 334,626 FRB Ser. 05-CIP1, Class B, 5.18s, 2038 265,000 246,450 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 256,346 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 208,000 203,362 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.198s, 2049 52,190,967 615,853 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 858,000 789,360 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A FRB Ser. 13-LC10, Class D, 4.291s, 2046(F) 306,000 247,858 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.172s, 2048 506,000 418,563 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 387,000 420,050 Ser. 07-HQ11, Class C, 5.558s, 2044 322,000 275,600 FRB Ser. 06-HQ8, Class AJ, 5.496s, 2044 208,000 211,622 FRB Ser. 06-HQ8, Class D, 5.496s, 2044 274,000 252,053 Ser. 04-HQ4, Class E, 5.15s, 2040 234,000 232,970 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 635,000 586,352 FRB Ser. 12-C4, Class D, 4.502s, 2045 534,000 443,222 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 403,000 392,240 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 569,000 572,243 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 737,000 691,947 FRB Ser. 12-C10, Class D, 4.461s, 2045 637,000 534,548 FRB Ser. 13-C11, Class D, 4.185s, 2045 298,000 247,387 FRB Ser. 13-C14, Class D, 4.003s, 2046 450,000 355,136 Residential mortgage-backed securities (non-agency) (3.1%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 348,454 284,861 FRB Ser. 07-C, Class 07-C, 2.761s, 2036 2,693,867 2,390,807 FRB Ser. 06-G, Class 2A5, 0.472s, 2036 2,129,321 1,847,186 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 286,633 169,114 Ser. 12-RR10, Class 8A2, 4s, 2036 588,739 579,908 FRB Ser. 12-RR10, Class 9A2, 2.673s, 2035 280,000 229,600 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 12.395s, 2037 298,265 189,399 FRB Ser. 12-RR11, Class 5A3, 12.292s, 2037 291,291 168,949 FRB Ser. 13-RR2, Class 3A2, 8.735s, 2036 490,000 453,250 Ser. 12-RR12, Class 1A2, 4s, 2037 215,245 212,555 Ser. 12-RR11, Class 11A2, 2.6s, 2036 997,445 698,211 Ser. 09-RR7, Class 1A7, IO, 1.781s, 2046 14,484,913 484,339 Ser. 09-RR7, Class 2A7, IO, 1.591s, 2047 23,555,157 956,339 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR8, Class A3A, 0.42s, 2046 1,551,937 1,101,875 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 5A6, 2.988s, 2035 2,096,778 1,897,584 Lavender Trust 144A Ser. 10-RR2A, Class A4, 6 1/4s, 2036 (F) 3,167,671 2,058,997 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.481s, 2035 (F) 900,000 819,000 WAMU Mortgage Pass-Through Certificates Ser. 04-AR8, Class X, IO, PO, 1.702s, 2044 6,612,258 396,735 Ser. 05-AR8, Class X, IO, PO, 1.626s, 2045 7,452,280 382,302 Ser. 05-AR11, Class X, IO, PO, 1.512s, 2045 16,889,771 739,772 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 5,958,598 301,505 Ser. 05-AR13, Class X, IO, PO, 1.488s, 2045 15,250,801 702,940 FRB Ser. 06-AR1, Class 2A1B, 1.232s, 2046 1,640,662 1,346,327 FRB Ser. 06-AR1, Class 2A1C, 1.232s, 2046 2,109,422 1,181,276 FRB Ser. 06-AR3, Class A1B, 1.162s, 2046 549,939 417,953 FRB Ser. 05-AR11, Class A1C3, 0.7s, 2045 1,517,114 1,168,178 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 738,454 635,070 FRB Ser. 05-AR17, Class A1C3, 0.67s, 2045 1,812,439 978,717 FRB Ser. 05-AR11, Class A1C4, 0.63s, 2045 917,202 706,245 FRB Ser. 05-AR17, Class A1C4, 0.59s, 2045 2,943,634 1,574,844 FRB Ser. 05-AR1, Class A1B, 0.58s, 2045 243,995 199,466 FRB Ser. 05-AR13, Class A1B3, 0.55s, 2045 262,572 221,874 FRB Ser. 05-AR15, Class A1B3, 0.53s, 2045 268,415 215,403 Wells Fargo Mortgage Backed Securities Trust Ser. 07-16, Class 1A7, 6s, 2037 478,397 496,337 Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,724,556 1,750,424 FRB Ser. 06-AR6, Class 7A2, 5.005s, 2036 615,682 603,291 Total mortgage-backed securities (cost $130,597,392) SENIOR LOANS (5.9%) (a) (c) Principal amount Value Basic materials (0.5%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) $500,000 $509,375 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 658,392 663,330 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 341,608 344,170 MacDermid, Inc. bank term loan FRN 7 1/2s, 2020 1,750,000 1,767,500 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,165,000 1,167,913 Communication services (0.3%) Asurion Corp. bank term loan FRN 11s, 2019 1,500,000 1,567,500 Asurion, LLC bank term loan FRN Ser. B2, 3 1/2s, 2020 667,000 652,618 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 990,000 996,652 Consumer cyclicals (2.7%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,940,338 1,952,465 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 1,300,000 1,298,375 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 731,325 736,679 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 1,088,175 1,093,072 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 1,957,421 1,732,668 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,537,500 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 860,427 867,956 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.945s, 2019 1,617,000 1,488,449 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,976,172 1,916,816 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 $685,009 686,071 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 977,500 982,795 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 1,465,000 1,474,156 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 575,698 576,058 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 995,000 995,614 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,634 84,052 Roofing Supply Group, LLC bank term loan FRN Class B, 5s, 2019 992,500 994,981 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,741,250 1,762,472 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,246,875 1,256,450 Travelport, LLC bank term loan FRN 9 1/2s, 2016 625,223 643,198 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,615,000 1,613,789 TWCC Holding Corp. bank term loan FRN 7s, 2020 1,000,000 1,022,500 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 8 1/4s, 2018 495,000 495,412 Consumer staples (0.4%) Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,012,500 Sprouts Farmers Market, LLC bank term loan FRN 4 1/2s, 2020 1,000,000 998,750 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 335,000 336,256 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 151,899 152,184 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 82,513 82,668 Energy (0.4%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 409,353 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,325,000 1,272,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 398,000 400,405 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,284,938 1,291,362 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 1,323 1,327 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,500,000 1,500,000 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 396,000 396,000 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 1,693,513 1,705,911 Health care (0.4%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 995,000 997,488 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 1,344,829 1,358,277 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 709,236 713,570 Steward Health Care System, LLC bank term loan FRN Ser. B, 6 3/4s, 2020 1,000,000 1,005,000 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B5, 8s, 2018 1,753,130 1,647,455 First Data Corp. bank term loan FRN 4.191s, 2018 1,500,000 1,498,437 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 619,250 624,668 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,575,000 1,555,313 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,500,000 1,515,000 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.721s, 2017 1,093,159 765,553 Total senior loans (cost $55,195,039) COMMODITY LINKED NOTES (2.0%) (a)(CLN) Principal amount Value UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $18,058,000 $18,618,630 Total commodity Linked Notes (cost $18,058,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $610,813 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 1,305,000 1,340,888 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,478,125 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 827,313 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 232,694 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 150,000 136,125 Total foreign government and agency bonds and notes (cost $6,780,614) PURCHASED EQUITY OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jul-14/$147.00 127,545 $594,360 SPDR S&P rust (Put) Jun-14/138.00 143,756 411,142 SPDR S&P rust (Put) May-14/145.00 126,921 421,378 SPDR S&P rust (Put) Apr-14/133.00 131,654 208,799 SPDR S&P rust (Put) Mar-14/130.00 132,496 149,687 SPDR S&P rust (Put) Feb-14/130.00 131,634 114,966 SPDR S&P rust (Put) Jan-14/125.00 132,805 57,636 SPDR S&P rust (Put) Dec-13/125.00 196,257 60,256 SPDR S&P rust (Put) Nov-13/125.00 163,591 21,972 SPDR S&P rust (Put) Oct-13/123.00 169,261 9,402 SPDR S&P rust (Put) Sep-13/125.00 178,845 1,858 SPDR S&P rust (Put) Aug-13/115.00 99,419 388 SPDR S&P rust (Put) Aug-13/115.00 64,700 252 Total purchased equity options outstanding (cost $6,973,061) INVESTMENT COMPANIES (0.1%) (a) Shares Value Ares Capital Corp. 52,955 $942,069 Total investment Companies (cost $930,749) SHORT-TERM INVESTMENTS (25.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.02% (AFF) 69,555,426 $69,555,426 SSgA Prime Money Market Fund 0.02% (P) 24,650,000 24,650,000 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEG) (SEGSF) $20,000,000 19,988,240 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 15,000,000 14,992,860 U.S. Treasury Bills with an effective yield of 0.10%, March 6, 2014 18,250,000 18,242,299 U.S. Treasury Bills with an effective yield of 0.10%, February 6, 2014 18,250,000 18,243,284 U.S. Treasury Bills with an effective yield of 0.09%, December 19, 2013 18,250,000 18,246,095 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 (SEG) (SEGSF) 7,500,000 7,498,755 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 (SEG)(SEGCCS) 16,500,000 16,498,202 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, August 22, 2013 (SEG) 26,500,000 26,497,363 Total short-term investments (cost $234,387,502) TOTAL INVESTMENTS Total investments (cost $1,045,230,069) (b) FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $287,105,457) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $497,643 $534,070 $(36,427) British Pound Buy 9/18/13 94,744 95,561 (817) Canadian Dollar Sell 10/18/13 941,360 920,056 (21,304) Euro Buy 9/18/13 211,426 208,068 3,358 Euro Sell 9/18/13 211,426 206,688 (4,738) Japanese Yen Sell 8/22/13 2,866,307 2,922,191 55,884 Singapore Dollar Sell 8/22/13 1,897,183 1,911,904 14,721 South Korean Won Buy 8/22/13 1,276,067 1,269,621 6,446 South Korean Won Sell 8/22/13 1,276,067 1,256,317 (19,750) Barclays Bank PLC Australian Dollar Buy 10/18/13 2,561,812 2,593,417 (31,605) Australian Dollar Sell 10/18/13 2,561,812 2,602,358 40,546 British Pound Sell 9/18/13 1,487,613 1,503,956 16,343 Canadian Dollar Sell 10/18/13 2,119,445 2,083,386 (36,059) Euro Buy 9/18/13 4,179,961 4,139,632 40,329 Euro Sell 9/18/13 4,179,961 4,139,731 (40,230) Indonesian Rupiah Sell 8/22/13 402,624 371,593 (31,031) Japanese Yen Sell 8/22/13 6,015,802 5,900,807 (114,995) Malaysian Ringgit Buy 8/22/13 1,832,693 1,987,239 (154,546) Malaysian Ringgit Sell 8/22/13 1,832,693 1,924,265 91,572 New Taiwan Dollar Buy 8/22/13 404,774 410,871 (6,097) New Taiwan Dollar Sell 8/22/13 404,774 407,697 2,923 Norwegian Krone Buy 9/18/13 1,447,311 1,362,795 84,516 Polish Zloty Buy 9/18/13 1,276,437 1,264,157 12,280 Polish Zloty Sell 9/18/13 1,276,437 1,257,896 (18,541) Singapore Dollar Sell 8/22/13 3,137,553 3,152,243 14,690 Swedish Krona Buy 9/18/13 3,676,857 3,675,028 1,829 Swedish Krona Sell 9/18/13 3,676,857 3,651,867 (24,990) Swiss Franc Sell 9/18/13 1,457,658 1,422,003 (35,655) Citibank, N.A. British Pound Sell 9/18/13 1,404,123 1,415,308 11,185 Canadian Dollar Sell 10/18/13 1,381,284 1,363,365 (17,919) Euro Buy 9/18/13 5,665,135 5,584,205 80,930 Euro Sell 9/18/13 5,665,135 5,562,561 (102,574) Japanese Yen Sell 8/22/13 2,177,717 2,336,504 158,787 Swedish Krona Buy 9/18/13 165,642 159,428 6,214 Swedish Krona Sell 9/18/13 165,642 164,473 (1,169) Swiss Franc Sell 9/18/13 2,778,467 2,721,076 (57,391) Thai Baht Buy 8/22/13 1,183,422 1,257,035 (73,613) Thai Baht Sell 8/22/13 1,183,422 1,223,691 40,269 Turkish Lira Sell 9/18/13 1,587 1,931 344 Credit Suisse International Australian Dollar Buy 10/18/13 536 28,129 (27,593) British Pound Sell 9/18/13 1,548,900 1,527,063 (21,837) Canadian Dollar Sell 10/18/13 1,942,970 1,923,844 (19,126) Chinese Yuan (onshore) Buy 8/22/13 1,614,989 1,597,505 17,484 Chinese Yuan (onshore) Sell 8/22/13 1,614,989 1,600,727 (14,262) Czech Koruna Sell 9/18/13 821,759 817,336 (4,423) Euro Buy 9/18/13 4,082,963 4,035,100 47,863 Indonesian Rupiah Buy 8/22/13 386,070 405,224 (19,154) Indonesian Rupiah Sell 8/22/13 386,070 399,180 13,110 Japanese Yen Sell 8/22/13 4,637,479 4,754,809 117,330 Mexican Peso Buy 10/18/13 833,903 825,529 8,374 New Taiwan Dollar Buy 8/22/13 404,771 409,137 (4,366) New Taiwan Dollar Sell 8/22/13 404,771 407,694 2,923 Norwegian Krone Buy 9/18/13 651,337 727,528 (76,191) Philippine Peso Buy 8/22/13 1,065,725 1,122,891 (57,166) Philippine Peso Sell 8/22/13 1,065,725 1,093,062 27,337 Polish Zloty Buy 9/18/13 1,276,437 1,263,586 12,851 Polish Zloty Sell 9/18/13 1,276,437 1,256,684 (19,753) Swedish Krona Buy 9/18/13 2,992,251 2,966,180 26,071 Swedish Krona Sell 9/18/13 2,992,251 3,003,230 10,979 Swiss Franc Sell 9/18/13 2,778,467 2,716,751 (61,716) Turkish Lira Sell 9/18/13 1,485 2,043 558 Deutsche Bank AG British Pound Sell 9/18/13 1,334,168 1,383,969 49,801 Euro Buy 9/18/13 7,314,633 7,195,873 118,760 Euro Sell 9/18/13 7,314,633 7,200,096 (114,537) Japanese Yen Sell 8/22/13 2,369,631 2,428,500 58,869 Norwegian Krone Buy 9/18/13 103,285 112,667 (9,382) Polish Zloty Buy 9/18/13 830,722 809,977 20,745 Polish Zloty Sell 9/18/13 830,722 811,046 (19,676) Swedish Krona Buy 9/18/13 1,357,380 1,306,582 50,798 Swedish Krona Sell 9/18/13 1,357,380 1,347,631 (9,749) Swiss Franc Sell 9/18/13 2,802,464 2,687,177 (115,287) Goldman Sachs International British Pound Sell 9/18/13 495,466 499,585 4,119 Canadian Dollar Sell 10/18/13 1,396,540 1,393,056 (3,484) Euro Buy 9/18/13 5,210,881 5,178,813 32,068 Euro Sell 9/18/13 5,210,881 5,141,131 (69,750) Japanese Yen Sell 8/22/13 2,362,272 2,475,480 113,208 Norwegian Krone Buy 9/18/13 199,912 193,926 5,986 Norwegian Krone Sell 9/18/13 199,912 202,103 2,191 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,357,364 1,378,162 (20,798) Australian Dollar Sell 10/18/13 1,357,364 1,378,435 21,071 British Pound Sell 9/18/13 1,455,829 1,467,608 11,779 Canadian Dollar Sell 10/18/13 649,438 635,073 (14,365) Chinese Yuan (offshore) Sell 8/22/13 1,667,526 1,664,129 (3,397) Euro Buy 9/18/13 3,169,798 3,157,800 11,998 Euro Sell 9/18/13 3,169,798 3,130,646 (39,152) Indian Rupee Buy 8/22/13 744,264 834,632 (90,368) Indian Rupee Sell 8/22/13 744,264 795,669 51,405 Indonesian Rupiah Sell 8/22/13 402,624 396,989 (5,635) Japanese Yen Sell 8/22/13 126,123 229,167 103,044 Norwegian Krone Buy 9/18/13 1,363,337 1,303,564 59,773 Philippine Peso Buy 8/22/13 515,095 544,803 (29,708) Philippine Peso Sell 8/22/13 515,095 523,741 8,646 Polish Zloty Buy 9/18/13 430,959 429,807 1,152 Polish Zloty Sell 9/18/13 430,959 425,570 (5,389) Swedish Krona Sell 9/18/13 1,325,028 1,260,639 (64,389) Thai Baht Buy 8/22/13 389,815 414,197 (24,382) Thai Baht Sell 8/22/13 389,815 399,072 9,257 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 2,943,473 2,992,060 (48,587) Australian Dollar Sell 10/18/13 2,943,473 3,005,758 62,285 British Pound Sell 9/18/13 57,181 30,655 (26,526) Canadian Dollar Sell 10/18/13 1,203,059 1,211,319 8,260 Chinese Yuan (onshore) Buy 8/22/13 936,317 925,492 10,825 Chinese Yuan (onshore) Sell 8/22/13 936,317 927,934 (8,383) Czech Koruna Sell 9/18/13 821,764 815,989 (5,775) Euro Buy 9/18/13 7,896,621 7,819,984 76,637 Euro Sell 9/18/13 7,896,621 7,831,323 (65,298) Japanese Yen Sell 8/22/13 2,359,199 2,440,905 81,706 Malaysian Ringgit Buy 8/22/13 1,334,575 1,413,261 (78,686) Malaysian Ringgit Sell 8/22/13 1,334,575 1,402,626 68,051 Mexican Peso Buy 10/18/13 622,518 619,662 2,856 New Taiwan Dollar Buy 8/22/13 404,774 412,107 (7,333) New Taiwan Dollar Sell 8/22/13 404,774 407,971 3,197 Norwegian Krone Buy 9/18/13 369,333 414,225 (44,892) Polish Zloty Buy 9/18/13 414,518 403,570 10,948 Polish Zloty Sell 9/18/13 414,518 405,797 (8,721) Russian Ruble Buy 9/18/13 418,103 423,078 (4,975) Russian Ruble Sell 9/18/13 418,103 417,580 (523) Singapore Dollar Sell 8/22/13 3,137,474 3,141,750 4,276 South Korean Won Buy 8/22/13 1,284,822 1,277,844 6,978 South Korean Won Sell 8/22/13 1,284,822 1,265,671 (19,151) Swedish Krona Buy 9/18/13 1,424,385 1,403,733 20,652 Swedish Krona Sell 9/18/13 1,424,385 1,409,544 (14,841) Swiss Franc Sell 9/18/13 1,415,393 1,405,456 (9,937) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 1,347,169 1,379,758 (32,589) Australian Dollar Sell 10/18/13 1,347,170 1,358,012 10,842 British Pound Sell 9/18/13 2,777,527 2,800,931 23,404 Euro Buy 9/18/13 1,425,431 1,419,869 5,562 Euro Sell 9/18/13 1,425,431 1,407,731 (17,700) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 1,382,134 1,369,278 (12,856) British Pound Sell 9/18/13 1,356,675 1,381,285 24,610 Canadian Dollar Sell 10/18/13 1,398,580 1,391,192 (7,388) Czech Koruna Sell 9/18/13 821,764 816,155 (5,609) Euro Buy 9/18/13 4,448,069 4,407,740 40,329 Euro Sell 9/18/13 4,448,069 4,413,820 (34,249) Japanese Yen Sell 8/22/13 4,416,934 4,407,796 (9,138) Mexican Peso Buy 10/18/13 833,911 825,600 8,311 Norwegian Krone Buy 9/18/13 662,399 669,673 (7,274) Polish Zloty Buy 9/18/13 414,581 406,106 8,475 Polish Zloty Sell 9/18/13 414,581 403,281 (11,300) Singapore Dollar Sell 8/22/13 3,327,507 3,334,478 6,971 South Korean Won Buy 8/22/13 849,887 833,851 16,036 South Korean Won Sell 8/22/13 849,887 822,727 (27,160) Swedish Krona Buy 9/18/13 332,004 329,548 2,456 Swedish Krona Sell 9/18/13 332,004 319,575 (12,429) Swiss Franc Sell 9/18/13 1,457,658 1,401,776 (55,882) UBS AG Australian Dollar Buy 10/18/13 3,449,880 3,491,534 (41,654) Australian Dollar Sell 10/18/13 3,449,880 3,525,295 75,415 British Pound Sell 9/18/13 1,734,890 1,747,135 12,245 Canadian Dollar Buy 10/18/13 1,413,740 1,396,397 17,343 Canadian Dollar Sell 10/18/13 1,413,740 1,377,543 (36,197) Euro Buy 9/18/13 3,773,341 3,758,048 15,293 Japanese Yen Sell 8/22/13 3,945,275 4,024,322 79,047 Mexican Peso Buy 10/18/13 622,518 619,849 2,669 New Taiwan Dollar Buy 8/22/13 640,218 652,847 (12,629) New Taiwan Dollar Sell 8/22/13 640,218 645,600 5,382 Norwegian Krone Buy 9/18/13 1,114,027 1,159,833 (45,806) Philippine Peso Buy 8/22/13 781,100 812,490 (31,390) Philippine Peso Sell 8/22/13 781,100 802,726 21,626 Polish Zloty Buy 9/18/13 861,919 859,614 2,305 Polish Zloty Sell 9/18/13 861,919 852,037 (9,882) Russian Ruble Buy 9/18/13 411,385 416,435 (5,050) Russian Ruble Sell 9/18/13 411,385 410,859 (526) Singapore Dollar Sell 8/22/13 3,137,474 3,135,709 (1,765) Swedish Krona Buy 9/18/13 1,614,610 1,606,363 8,247 Swedish Krona Sell 9/18/13 1,614,610 1,610,314 (4,296) Swiss Franc Sell 9/18/13 2,778,467 2,719,783 (58,684) WestPac Banking Corp. Australian Dollar Buy 10/18/13 763,769 809,021 (45,252) British Pound Buy 9/18/13 21,291 21,459 (168) British Pound Sell 9/18/13 21,291 21,276 (15) Japanese Yen Sell 8/22/13 1,710,682 1,917,951 207,269 Total FUTURES CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 266 $9,752,741 Sep-13 $(183,129) FTSE 100 Index (Short) 92 9,185,949 Sep-13 (317,243) NASDAQ 100 Index E-Mini (Short) 259 15,969,940 Sep-13 (871,276) S&P 500 Index E-Mini (Long) 453 38,063,325 Sep-13 1,916,159 S&P Mid Cap 400 Index E-Mini (Long) 358 44,016,100 Sep-13 2,855,806 U.S. Treasury Bond 30 yr (Short) 18 $2,413,125 Sep-13 110,778 U.S. Treasury Note 10 yr (Long) 287 36,287,563 Sep-13 (787,889) U.S. Treasury Note 10 yr (Short) 779 98,494,813 Sep-13 (1,046,293) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 7/31/13 (premiums $387,150) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s (Call) Aug-13/$101.94 15,000,000 $11,715 Federal National Mortgage Association 30 yr 3.5s (Put) Aug-13/99.94 15,000,000 30,465 SPDR S&P rust (Call) Aug-13/175.00 899,169 62,681 SPDR S&P rust (Call) Aug-13/176.00 899,169 36,290 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/13 (proceeds receivable $66,475,703) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, September 1, 2043 $9,000,000 9/12/13 $9,318,867 Federal National Mortgage Association, 4s, August 1, 2043 35,000,000 8/12/13 36,348,046 Federal National Mortgage Association, 3 1/2s, August 1, 2043 13,000,000 8/12/13 13,102,578 Federal National Mortgage Association, 3s, August 1, 2043 8,000,000 8/12/13 7,755,625 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $10,198,700 (E) $(159,015) 9/18/23 2.20% 3 month USD-LIBOR-BBA $434,143 28,211,200 (E) 135,119 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,505,645) 2,835,000 (E) (1,979) 9/18/18 3 month USD-LIBOR-BBA 1.15% (70,813) Barclays Bank PLC 879,000 15,119 6/19/23 3 month USD-LIBOR-BBA 2.00% (43,918) 1,099,000 (165) 6/19/15 0.40% 3 month USD-LIBOR-BBA 791 37,291,000 (E) 75,328 9/18/15 3 month USD-LIBOR-BBA 0.45% 23,493 48,717,000 (E) (2,379) 9/18/15 0.45% 3 month USD-LIBOR-BBA 65,338 32,939,000 (E) 112,597 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,803,136) 3,022,000 (E) 9,199 9/18/43 3.15% 3 month USD-LIBOR-BBA 301,306 9,246,000 (E) 3,542 9/18/18 1.15% 3 month USD-LIBOR-BBA 228,035 6,552,000 (E) (127,060) 9/18/23 2.20% 3 month USD-LIBOR-BBA 254,005 GBP 1,320,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (173,546) Citibank, N.A. $4,756,000 (E) (50,827) 9/18/43 3 month USD-LIBOR-BBA 3.15% (510,542) 10,475,000 (E) 1,681 9/18/15 0.45% 3 month USD-LIBOR-BBA 16,241 7,244,000 (E) 10,557 9/18/18 1.15% 3 month USD-LIBOR-BBA 186,441 14,308,000 (E) (36,523) 9/18/23 3 month USD-LIBOR-BBA 2.20% (868,677) Credit Suisse International 5,141,000 874 6/19/15 0.40% 3 month USD-LIBOR-BBA 5,345 13,420,000 (E) 6,360 9/18/18 1.15% 3 month USD-LIBOR-BBA 332,198 6,021,000 (E) 10,537 9/18/15 3 month USD-LIBOR-BBA 0.45% 2,168 5,373,000 (E) 90,338 9/18/23 3 month USD-LIBOR-BBA 2.20% (222,157) 20,593,700 (E) (108,598) 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,089,132 247,967,000 (E) (11,024) 9/18/15 0.45% 3 month USD-LIBOR-BBA 333,650 562,000 (E) 4,140 9/18/43 3.15% 3 month USD-LIBOR-BBA 58,463 Deutsche Bank AG 13,182,000 (E) (45,875) 9/18/43 3 month USD-LIBOR-BBA 3.15% (1,320,045) 3,202,000 (E) (314) 9/18/15 3 month USD-LIBOR-BBA 0.45% (4,765) 534,000 (E) (385) 9/18/18 3 month USD-LIBOR-BBA 1.15% (13,351) 8,252,000 (E) 3,855 9/18/23 3 month USD-LIBOR-BBA 2.20% (476,081) Goldman Sachs International 18,377,000 (E) (181,435) 9/18/18 1.15% 3 month USD-LIBOR-BBA 264,758 1,625,000 (E) 13,129 9/18/43 3 month USD-LIBOR-BBA 3.15% (143,943) 8,370,000 (E) (48,602) 9/18/23 2.20% 3 month USD-LIBOR-BBA 438,197 49,138,000 (E) 4,484 9/18/15 3 month USD-LIBOR-BBA 0.45% (63,818) 836,000 (E) 19,094 9/18/23 3 month USD-LIBOR-BBA 2.20% (29,528) GBP 1,320,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 20,471 JPMorgan Chase Bank N.A. $5,213,700 (E) (48,414) 9/18/23 2.20% 3 month USD-LIBOR-BBA 254,814 824,000 (E) 5,521 9/18/23 3 month USD-LIBOR-BBA 2.20% (42,403) 8,086,000 (E) (1,952) 9/18/15 0.45% 3 month USD-LIBOR-BBA 9,287 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $787,000 (E) $(46,752) 9/18/23 2.20% 3 month USD-LIBOR-BBA $(980) 5,039,800 (E) 303,325 9/18/23 3 month USD-LIBOR-BBA 2.20% 10,210 1,455,000 (E) 2,034 9/18/15 3 month USD-LIBOR-BBA 0.45% 11 19,351,000 (E) (48,611) 9/18/15 0.45% 3 month USD-LIBOR-BBA (21,712) 3,920,000 (E) 74,135 9/18/23 3 month USD-LIBOR-BBA 2.20% (153,852) 11,798,000 (E) (391,597) 9/18/23 2.20% 3 month USD-LIBOR-BBA 294,574 7,355,000 (E) (435,520) 9/18/23 2.20% 3 month USD-LIBOR-BBA (7,753) 25,215,000 (E) 70,210 9/18/15 3 month USD-LIBOR-BBA 0.45% 35,161 712,000 (E) 18,644 9/18/23 3 month USD-LIBOR-BBA 2.20% (22,766) 45,993,000 (E) 1,305,769 9/18/18 3 month USD-LIBOR-BBA 1.15% 189,059 32,213,000 (E) (1,374,256) 9/18/23 2.20% 3 month USD-LIBOR-BBA 499,254 36,710,000 (E) (86,592) 9/18/15 0.45% 3 month USD-LIBOR-BBA (35,565) 11,058,000 (E) (1,094,014) 9/18/43 3.15% 3 month USD-LIBOR-BBA (25,146) 416,600 (E) (25,668) 9/18/23 2.20% 3 month USD-LIBOR-BBA (1,439) 3,243,600 (E) (193,221) 9/18/23 2.20% 3 month USD-LIBOR-BBA (4,574) 2,064,000 (E) (209,979) 9/18/43 3.15% 3 month USD-LIBOR-BBA (10,473) 5,478,000 (E) 136,625 9/18/18 3 month USD-LIBOR-BBA 1.15% 3,619 195,000 (E) (16,470) 9/18/43 3.15% 3 month USD-LIBOR-BBA 2,378 5,690,000 (E) 124,273 9/18/18 3 month USD-LIBOR-BBA 1.15% (13,880) 14,217,600 (E) (392,301) 9/18/23 2.20% 3 month USD-LIBOR-BBA 434,594 9,204,000 (E) 476,345 9/18/23 3 month USD-LIBOR-BBA 2.20% (58,961) 9,633,000 (E) 15,104 9/18/15 3 month USD-LIBOR-BBA 0.45% 1,714 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,288,722 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(3,149) 570,579 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,394) 4,155,623 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 40,872 1,940,877 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,089) 916,846 (5,157) 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (366) 11,660,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (56,539) baskets 1,168,032 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 5,254,791 units 30,445 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (5,729,761) Barclays Bank PLC $488,028 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,291 944,544 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,196) 872,112 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,275 2,137,631 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,760) 1,578,304 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,643 1,377,171 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,501 28,592,134 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (69,860) 1,804,418 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,409) 5,429,782 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (29,870) 751,730 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,381 542,621 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,743 764,224 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,867) 495,191 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 709 4,782,576 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,310) 4,534,137 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 31,280 1,329,634 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 9,517 155,269 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (743) 64,002 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 128 351,249 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,932) 312,007 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,152 1,444,125 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,203) 6,197,123 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 49,521 887,578 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 7,093 3,255,723 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,460 8,155,731 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (44,867) 4,923,170 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 35,240 2,018,613 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,105) 8,516,472 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 59,194 5,528,717 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,508) 5,642,797 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 39,221 440,341 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,969 12,025 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 84 16,031,182 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 110,594 427,265 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,881 1,386,400 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,349 1,004,900 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,776 2,176,871 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 21,410 208,355 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,743) 216,334 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,190) 6,166,839 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (33,925) 7,231,953 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (60,488) 4,404,924 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 24,233 5,165,680 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 43,206 2,440,542 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 24,003 375,356 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,692 2,764,876 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,755 948,885 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,204) 474,442 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,102) 474,442 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,102) 1,940,877 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,089) 952,134 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,225) 2,473,061 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (16,169) 952,134 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,225) 311,024 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,711) 3,308,014 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,083) 1,500,095 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (22,329) 950,953 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (14,155) 588,527 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,788) 1,512,957 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,038 3,102,460 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,580 1,901,160 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (12,430) 1,100,471 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,054) 11,760,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (38,690) 2,059,677 (23,171) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,648) 4,535,765 (78,667) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (20,045) Citibank, N.A. 1,816,151 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,529 861,139 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,941 1,308,397 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,197) 2,852,634 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (3,422) 2,450,074 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,986 2,694,503 (53,890) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (24,051) baskets 418,092 — 6/9/14 3 month USD-LIBOR-BBA minus 0.95% A basket (CGPUTS17) of common stocks (3,052,158) baskets 527 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 1,717,733 units 11,330 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (1,960,056) units 707 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (122,343) Credit Suisse International $1,085,241 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,487 109,767 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (268) 570,062 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,393) 1,498,996 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,743) 1,940,877 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,089) 3,307,496 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,081) 588,527 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,788) 3,925,710 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,592 3,279,537 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,013 3,418,816 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,353 4,672,848 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,417 3,451,435 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,433 2,728,115 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,666 2,607,475 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,371 3,334,938 (35,955) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,773) 11,560,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (39,165) 2,273,987 (45,480) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,171) 2,424,518 (44,702) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (15,451) 3,133,956 (27,422) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,773 2,690,132 (18,495) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,291 Goldman Sachs International 464,324 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 932 1,627,414 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,267 1,255,430 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,521 435,159 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 623 4,303,855 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,165 2,264,390 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,546 109,249 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (267) 1,052,620 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,572) 1,048,860 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,316) 2,165,024 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,165 2,165,024 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,165 294,609 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (720) 1,011,717 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,472) 1,795,688 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,661) 4,173,720 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,198) 1,557,752 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (15,321) 1,664,875 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,159) 625,503 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,441) 5,619,844 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,731) 4,059,963 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (39,931) 1,525,218 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (15,001) 513,625 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,255) 439,259 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 629 792,715 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,135 96,072 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 193 1,194,050 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,744) 6,075,949 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,080) 833,273 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,194 497,826 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 713 1,666,693 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,387 1,363,518 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,411) 355,120 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 713 4,146,797 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,132) 197,787 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (483) 441,655 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,079) 2,280,702 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,547) 234,166 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 470 354,429 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 712 118,327 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (651) 315,447 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,735) 343,923 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 690 687,984 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,381 465,983 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 936 1,902,276 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,648) 1,539,322 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,761) 2,949,719 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,207) 2,192,226 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,356) 267,619 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 537 992,559 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,425) 1,783,479 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,581 3,534,850 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,168 3,437,973 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,400 3,274,869 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,788 1,479,573 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,552 875,544 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,139 2,852,634 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 3,422 3,228,011 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,481) 3,126,935 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,479 1,766,621 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,316) 1,750,528 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,217) 3,697,892 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,035 3,665,184 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (36,048) 1,940,877 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,089) 1,845,322 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,509) 2,564,500 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,266) 1,176,569 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,572) 1,432,662 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,500) 11,560,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (50,425) 2,449,769 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 24,093 758,481 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,460 5,182,331 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,662 2,949,719 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,497) 5,182,331 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,662 3,184,942 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 31,325 JPMorgan Chase Bank N.A. 1,583,850 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,870) 2,368,191 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (23,292) UBS AG baskets 476,409 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.90%) A basket (UBSEMBSK) of common stocks (953,943) shares 466,462 — 7/18/14 3 month USD-LIBOR-BBA minus 0.45% Vanguard Index Funds - MSCI Emerging Markets ETF 375,650 units 112,580 — 5/19/14 3 month USD-LIBOR-BBA plus 0.20% MSCI Emerging Markets TR Net USD 4,233,797 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $4,785 $70,000 5/11/63 300 bp $(1,103) CMBX NA BBB Index BBB-/P 9,522 158,000 5/11/63 300 bp (3,769) CMBX NA BBB Index BBB-/P 19,446 315,000 5/11/63 300 bp (7,050) CMBX NA BBB Index BBB-/P 18,582 326,000 5/11/63 300 bp (8,840) Credit Suisse International CMBX NA BBB Index BBB-/P 1,293 44,000 5/11/63 300 bp (2,408) CMBX NA BBB Index BBB-/P 2,813 147,000 5/11/63 300 bp (9,552) CMBX NA BBB Index BBB-/P 18,212 149,000 5/11/63 300 bp 5,678 CMBX NA BBB Index BBB-/P 14,452 149,000 5/11/63 300 bp 1,919 CMBX NA BBB Index BBB-/P 1,288 166,000 5/11/63 300 bp (12,676) CMBX NA BBB Index BBB-/P 19,183 241,000 5/11/63 300 bp (1,089) CMBX NA BBB Index BBB-/P 8,915 293,000 5/11/63 300 bp (15,731) CMBX NA BBB Index BBB-/P 5,180 294,000 5/11/63 300 bp (19,550) CMBX NA BBB Index BBB-/P 4,548 296,000 5/11/63 300 bp (20,351) CMBX NA BBB Index BBB-/P 33,557 297,000 5/11/63 300 bp 8,575 CMBX NA BBB Index BBB-/P 28,904 298,000 5/11/63 300 bp 3,838 CMBX NA BBB Index BBB-/P 24,736 310,000 5/11/63 300 bp (1,340) CMBX NA BBB Index BBB-/P 24,002 310,000 5/11/63 300 bp (2,074) CMBX NA BBB Index BBB-/P 20,393 310,000 5/11/63 300 bp (5,683) CMBX NA BBB Index BBB-/P 23,820 327,000 5/11/63 300 bp (3,686) CMBX NA BBB Index BBB-/P 3,855 332,000 5/11/63 300 bp (24,072) CMBX NA BBB Index BBB-/P 36,250 473,000 5/11/63 300 bp (3,537) CMBX NA BBB Index BBB-/P 30,285 738,000 5/11/63 300 bp (31,793) NA IG Series 20 Index BBB+/P (191,838) 38,800,000 6/20/18 100 bp 336,099 CMBX NA BBB Index BBB-/P 32,622 295,000 5/11/63 300 bp 7,807 Goldman Sachs International NA IG Series 20 Index BBB+/P (47,414) 7,950,000 6/20/18 100 bp 60,759 NA IG Series 20 Index BBB+/P (38,474) 7,000,000 6/20/18 100 bp 56,773 NA IG Series 20 Index BBB+/P (141,354) 15,800,000 6/20/18 100 bp 73,632 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $933,150,249. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,046,084,782, resulting in gross unrealized appreciation and depreciation of $81,425,887 and $13,843,038, respectively, or net unrealized appreciation of $67,582,849. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $75,245,392 $102,341,051 $177,586,443 $26,087 $— Putnam Short Term Investment Fund * — 338,696,833 269,141,407 22,215 69,555,426 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $582,973,315 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,608,599 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,554,839 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $7,089,688. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $7,888,771 $— $— Capital goods 12,699,619 — — Communication services 10,048,757 — — Conglomerates 23,480,100 — — Consumer cyclicals 52,345,094 — — Consumer staples 41,274,503 — — Energy 28,336,400 — — Financials 50,273,468 — — Health care 40,775,634 — — Technology 58,592,509 — — Transportation 6,709,361 — — Utilities and power 9,033,172 — — Total common stocks — — Commodity linked notes — 18,618,630 — Corporate bonds and notes — 136,902,789 — Foreign government and agency bonds and notes — 6,625,958 — Investment companies 942,069 — — Mortgage-backed securities — 133,428,552 — Purchased equity options outstanding — 2,052,096 — Senior loans — 55,120,063 — U.S. government and agency mortgage obligations — 184,107,562 — Short-term investments 94,205,426 140,207,098 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(11,778) $— Futures contracts 1,676,913 — — Written equity options outstanding — (141,151) — TBA sale commitments — (66,525,116) — Interest rate swap contracts — 230,971 — Total return swap contracts — (244,408) — Credit default contracts — 413,213 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $946,343 $533,130 Foreign exchange contracts 2,653,224 2,665,002 Equity contracts 18,406,032 13,294,377 Interest rate contracts 11,601,740 13,138,974 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 1,800,000 Written equity option contracts (number of contracts) 11,100,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $509,000,000 OTC interest rate swap contracts (notional) $563,900,000 Centrally cleared interest rate swap contracts (notional) $76,600,000 OTC total return swap contracts (notional) $970,400,000 OTC credit default swap contracts (notional) $64,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
